office_of_chief_counsel department of the treasury i n t e r n al r e v e n u e s e r v i c e washington d c cc intl ----------- genin-131127-04 cc intl b1 date number info release date uil via regular mail ------------------ -------------------- --------------------------------- reference application of income_tax treaties to pension distributions dear ------------- this responds to your letter to the associate chief_counsel international dated date in response to your inquiry we are providing the following general information this information_letter is advisory only and has no binding effect on the internal_revenue_service you have asked about the application of income_tax treaties to u s citizens living abroad and receiving pension distributions tax_treaties typically reduce the u s tax_liabilities of residents of foreign countries and the foreign tax_liabilities of u s citizens and residents with certain exceptions treaties do not reduce the u s tax_liabilities of u s citizens or residents u s citizens and residents are generally subject_to u s income_tax on their worldwide income regardless of source and regardless of where they reside article of the u s model income_tax treaty provides notwithstanding any provision of the convention except paragraph of this article a contracting state may tax its residents as determined under article residence and by reason of citizenship may tax its citizens as if the convention had not come into effect for this purpose the term citizen shall include a former citizen or long-term_resident whose loss of such status had as one of its principal purposes the avoidance of tax as defined under the laws of the contracting state of which the person was a citizen or long-term_resident but only for a period of years following such loss this type of provision found in every u s income_tax treaty currently in force is commonly referred to as the saving clause because it preserves the right of the united_states to tax its citizens without regard to income_tax treaties although certain exceptions exist there is typically not an exception for pension distributions however if a pension recipient is taxed by both the united_states and the recipient's country of residence relief may be available under the relief from double_taxation article in the applicable treaty you should be sure to check the specific provisions of any treaty that applies to you for additional general information regarding the u s tax rules for u s citizens living abroad please see publication tax guide for u s citizens and resident aliens abroad available on the internet at http www irs gov pub irs-pdf p54 pdf we hope this information will be helpful to you if you require a definitive determination of the law applicable to your particular facts you may submit a request for a private_letter_ruling to this office pursuant to the rules set forth in revproc_2004_1 which is available on the internet at http www irs gov pub irs-irbs irb04-01 pdf if you should have any further questions in this matter please contact ----------------------------- at --------------------- not a toll-free number sincerely m grace fleeman senior counsel branch international
